DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image processing device” in claims 1-7, “information unit” in claims 2-4, “a three-dimensional-model generating unit” in claims 6-7.
The closest support available:
Applicant provides structure for image processing device as processor and memory. “[0017] The image processing device 4 is configured by a processor and a memory. The image processing device 4 defines a monitoring area A as shown in FIG. 2 in the distance image acquired by the security camera 3”
: “[0048] In the aspect, the image processing device may include an informing unit that, when the image processing device determines that the stationary object is blocking the boundary, calculates size of a space blocked by the stationary object and informs when the calculated size of the space exceeds a predetermined threshold.” 
Regarding “a three-dimensional-model generating unit”: specification discloses: “[0056] In the aspect, the image processing device may include a three-dimensional-model generating unit that generates a three-dimensional model of the space, and the display unit may display the three-dimensional model of the space generated by the three-dimensional-model generating unit.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

  Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US patent publication: 20140207285, “Sakabe”) in view of Kiyoto et al.  (JP JP5027270B2, “Kiyoto”).

Regarding claim 1, Sakabe teaches, a robot system (fig. 1) comprising: 
a robot (element 100);
a distance image sensor that temporally continuously acquires, from above an operating space of the robot, distance image information around the operating space;  (element 300 distance image sensor, “[0047] The robot 100 has a surrounding area in which an operating area OA and an alert area AA are set up. The operating area OA is a three-dimensional area which is set up to enclose a movable range of the robot 100 (range in which individual portions of the robot 100 can position). The operating area OA may coincide with the movable range of the robot 100, or may be a region configured by the movable range and a predetermined marginal region. The alert area AA is a three-dimensional area set up around the operating area OA. In the present embodiment, the operating area OA and the alert area AA are collectively referred to as a monitored area MA.”……”[0055] After being irradiated from the laser device 300, the invisible laser beam LA is reflected by an object and returned to the laser device 300. The returned invisible laser beam LA is reflected by the rotating mirror 340 and enters the light receiving lens 360. The incident invisible laser beam LA is collected through the light receiving lens 360 to the light receiving section 370. [0056] Based on the collected incident invisible laser beam LA, the light receiving section 370 determines whether a new object, which is not registered in advance, has entered into the monitored area MA.” ….  “[0135]…… Alternatively, entry of a new object into the monitored area MA may be monitored using a different method such as of picking up images of the area with a camera, followed by processing the images.”) and
an image processing device (monitoring control unit 400 with processor and memory)  that processes the distance image information acquired by the distance image sensor, ([0062] “FIG. 3 is a flow diagram showing a flow of a monitoring process performed by the monitoring system 10, according to the first embodiment. FIGS. 4 to 7 are schematic diagrams showing the monitoring process performed by the monitoring system 10. The monitoring system 10 performs the monitoring process to monitor the entry of an object into the surrounding area of the robot 100 and stop the movement of the robot 100 as necessary. [0063] When the robot 100 and the monitoring system 10 are activated (step S110), the invisible laser beam LA emitted from the laser device 300 is used, under the control of the monitoring control unit 400, to monitor the entry of a new object into the monitored area MA (step S120).”)
the image processing device defining, around the operating space, a monitoring area that includes a boundary for enabling entrance into the operating space from an outside area, (The claimed monitoring area is the referenced alert area AA  and alert area has a boundary.    ….. “[0047] The robot 100 has a surrounding area in which an operating area OA and an alert area AA are set up. The operating area OA is a three-dimensional area which is set up to enclose a movable range of the robot 100 (range in which individual portions of the robot 100 can position). The operating area OA may coincide with the movable range of the robot 100, or may be a region configured by the movable range and a predetermined marginal region. The alert area AA is a three-dimensional area set up around the operating area OA.”)
While Sakabe teaches, whether a stationary object present in the monitoring area is blocking the boundary in a visual field of the distance image sensor (“[0065] For example, when the worker OB enters the alert area AA, as shown in FIG. 4, and the entry of a new object into the alert area AA is detected (YES at step S310), the monitoring control unit 400 allows the laser device 300 to irradiate the visible laser beam VLA toward the operating area OA (step S140, see FIG. 5).“) but doesn’t expressly teach, a storing unit that stores reference distance image information, which is the distance image information of the boundary of the monitoring area in a state in which an object is absent in the monitoring area, and detecting, based on the distance 
However, Kiyoto teaches, a storing unit that stores reference distance image information, which is the distance image information of the boundary of the monitoring area in a state in which an object is absent in a monitoring area, and detecting, based on the distance image information acquired by the distance image sensor and the reference distance image information stored in the storing unit, whether a stationary object present in the monitoring area is blocking the boundary in a visual field of a distance image sensor.( “[0009] In order to achieve the above object, an object detection sensor according to the present invention is an object detection sensor that monitors an alert area and detects an object in the alert area, and a storage unit that stores the alert area in advance, A detection unit that periodically scans the security area to generate distance measurement data indicating a distance to the object to be measured in each direction in the security area, and cannot monitor with the current distance measurement data in the security area And a disturbance determination unit that determines presence or absence of visual field disturbance based on the range. [0010] In such a configuration, the object detection sensor compares the current distance measurement data obtained by scanning the inside of the alert area with the previously stored alert area, and based on the range within the alert area that cannot be monitored with the current distance data, Acts to determine interference.”)
Kiyoto and Sakabe are analogous as both of them are from the field of detecting an object in a monitoring area.
Sakabe to have included a storing unit that stores reference distance image information, which is the distance image information of the boundary of the monitoring area in a state in which an object is absent in a monitoring area, and detecting, based on the distance image information acquired by the distance image sensor and the reference distance image information stored in the storing unit, whether a stationary object present in the monitoring area is blocking the boundary in a visual field of a distance image sensor as taught by Kiyoto.
The motivation for this modification is to use a standard and well-known method of object detection by comparing with a reference image and current image and continuously provide the change of object in the monitoring area.
 
Regarding claim 2, Sakabe as modified by Kiyoto teaches, wherein the image processing device includes an informing unit that, when the image processing device determines that the stationary object is blocking the boundary, calculates a size of a space blocked by the stationary object and informs when the calculated size of the space exceeds a predetermined threshold. (Kiyoto, “[0012] Further, in the object detection sensor of the present invention, the obstruction determination unit compares the warning area with the current distance measurement data, and the area that cannot be monitored with the current distance measurement data in the warning area is the security area. On the other hand, if the ratio is equal to or more than the predetermined ratio, it is determined that the visual field disturbance has occurred.”
Kiyoto “[0052] As described above, the obstruction determination unit 241 compares the warning area 4 set in advance as a range to be monitored by the object detection sensor 2 with the current distance measurement data that is the line-of-sight distance from the object detection sensor 2 in each direction. By doing so, it is determined whether or not a blind spot of a certain degree or more has occurred in the alert area 4, and it is monitored whether an effective monitoring field of view is secured. When the blind spot that cannot be monitored in the alert area 4 is equal to or greater than a predetermined value (for example, the area ratio is １ ／), it is determined that the monitoring visual field is obstructed and the abnormality is determined.”)


Regarding claim 3, Sakabe as modified by Kiyoto teaches, wherein the image processing device calculates a minimum cross-sectional area of the space as the size of the space. (Kiyoto, “[0052] As described above, the obstruction determination unit 241 compares the warning area 4 set in advance as a range to be monitored by the object detection sensor 2 with the current distance measurement data that is the line-of-sight distance from the object detection sensor 2 in each direction. By doing so, it is determined whether or not a blind spot of a certain degree or more has occurred in the alert area 4, and it is monitored whether an effective monitoring field of view is secured. When the blind spot that cannot be monitored in the alert area 4 is equal to or greater than a predetermined value (for example, the area ratio is １ ／), it is determined that the monitoring visual field is obstructed and the abnormality is determined.” This predetermined value of area is the minimum cross-sectional area of the space which is considered as the size of the space.  This can also be seen from Kiyoto [0054]. Kiyoto [0054]….“Here, since the angular interval at which the detection unit 22 scans is sufficiently dense as compared with the detection target object (such as a person or a vehicle), a discontinuous change point (isolated point) or a labeled size May be removed as noise if the object is smaller than a predetermined size (for example, 15 cm) that can be determined as a part of a detection target object (a person, a vehicle, or the like).”   Here 15 cm is a minimum dimension of a cross section in any direction of the space which is considered as the size of space.  From x and y direction the area can be measured. This area is minimum because the predetermined size is the minimum area where a part of an object (person, vehicle) can hide.)


Regarding claim 4, Sakabe as modified by Kiyoto teaches, wherein the image processing device calculates a minimum dimension of a cross section of the space as the size of the space. (Kiyoto, “[0052] As described above, the obstruction determination unit 241 compares the warning area 4 set in advance as a range to be monitored by the object detection sensor 2 with the current distance measurement data that is the line-of-sight distance from the object detection sensor 2 in each direction.” The difference of line of sight distance between the Kiyoto [0054]….“Here, since the angular interval at which the detection unit 22 scans is sufficiently dense as compared with the detection target object (such as a person or a vehicle), a discontinuous change point (isolated point) or a labeled size May be removed as noise if the object is smaller than a predetermined size (for example, 15 cm) that can be determined as a part of a detection target object (a person, a vehicle, or the like).”   Here 15 cm is dimension of a minimum dimension of a cross section of the space which is considered as the size of space. This size is minimum because the predetermined size is the minimum size where a part of an object (person, vehicle) can hide. 

Regarding claim 5, Sakabe as modified by Kiyoto teaches, wherein the image processing device includes a display unit (Kiyoto, element 62 Fig. 1) that, when the image processing device determines that the stationary object is blocking the boundary, displays a space blocked by the stationary object. (Kiyoto “[0025]….. In the monitoring center 6, various devices are controlled by the center device 61, record the abnormal signal received from the security device 5, display the information of the abnormality on the display 62, and monitor the plurality of monitored areas to be monitored.”)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe as modified by Kiyoto as applied to claim 5 and further in view of Yuda et al.  (US Patent Publication: 20100315215 “Yuda”).

Regarding claim 6, Sakabe as modified by Kiyoto teaches, the space is a part of three dimensional area and displays the space in a display (Sakabe teaches the space is a part of alerts area which is a three dimensional area and Kiyoto displays the space in a display ( Sakabe, “[0047]…..The alert area AA is a three-dimensional area set up around the operating area OA”.
 “Kiyoto “[0025]….. In the monitoring center 6, various devices are controlled by the center device 61, record the abnormal signal received from the security device 5, display the information of the abnormality on the display 62, and monitor the plurality of monitored areas to be monitored.”)  but doesn’t expressly teach,  wherein the image processing device includes a three-dimensional-model generating unit  that generates a three-dimensional model of the space, and the display unit displays the three-dimensional model of the space generated by the three-dimensional-model generating unit.
Yuda teaches, a three-dimensional-model generating unit that generates a three-dimensional model of a space, (Fig.1 element 109. Here the space is a blind spot what a driver can’t see blind spot due to obstruction. “[0105]…. Here, the blind spot display apparatus 1 includes a blind spot model generating unit 109 and an own-vehicle model generating unit 110. The blind spot model generating unit 109 includes the blind spot corresponding point search unit 103 and the blind spot position-coordinate calculating unit 104, “[0129] The blind spot position-coordinate calculating unit 104 calculates three-dimensional position coordinates of an object in a blind spot, using a difference amount between pixel positions of the blind spot corresponding points obtained by the blind spot corresponding point search unit 103. The elements of the three-dimensional position coordinates are represented by, with respect to the own vehicle 301, an X coordinate axis as a horizontal direction (lateral direction in FIG. 5), a Y coordinate axis as a vertical direction (normal to a plane of the page of FIG. 5), and a Z coordinate axis as a depth direction (lengthwise direction in FIG. 5).”) and 
a display unit (Fig.1 element 108)  displays the three-dimensional model of the space generated by the three-dimensional-model generating unit. (Fig. 21 and “[0145]…..Thus, the driver of the own vehicle 301 can see a superimposed display image 1707 from the own vehicle 301. With only an image of a blind spot that is a three dimensional model compressed, the image of the blind spot is reduced in size smaller than the actual view from the own vehicle 301, and is displayed in a wider range.”)
Sakabe as modified by Kiyoto and Yuda are analogous as they are from the field of providing security to a machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Sakabe as modified by Kiyoto to have included the image processing device include a three-dimensional-model generating unit that generates a three-dimensional model of the Yuda.
The motivation for this modification is to provide the user a better visualization of blocked space due to obstruction of an object.


Regarding claim 7, Sakabe as modified by Kiyoto and Yuda teaches, comprising a photographing unit (camera) that photographs the robot and a periphery of the robot, (Sakabe, “[0135]…… Alternatively, entry of a new object into the monitored area MA may be monitored using a different method such as of picking up images of the area with a camera, followed by processing the images.”)
 wherein the display unit superimposes and displays the three-dimensional model on an image acquired by the photographing unit. (
(Kiyoto [0025] teaches displays the image of the space in the display.  
Yuda [0145] displays 3d model of the blind spot  and superimposes the image of the model  Yuda “[0145]…..Thereby, the coordinates are transformed as if an image was compressed in the horizontal direction, an image 1706 is generated, and the generated image 1706 is superimposed on the actual view 1701 for display. Thus, the driver of the own vehicle 301 can see a superimposed display image 1707 from the own vehicle 301. With only an image of a blind spot that is a three dimensional model compressed, the image of the blind spot is reduced in size smaller than the actual view from the own vehicle 301, and is displayed in a wider range. As a result, the safety of a blind spot in a wider area can be confirmed.”
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Sakabe as modified by Kiyoto and Yuda to have the display unit superimpose and displays the three-dimensional model on an image acquired by the photographing unit (Sakabe acquires  images of a robot and surrounding)  based on the teaching of superimposing the three-dimensional model on an image acquired by the photographing unit as taught by Yuda.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612